                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

AQEEL KADHIM AL BIDHANY,                                         Case No. 1:21-cv-285
     Petitioner,
                                                                 Barrett, J.
         v.                                                      Bowman , M.J.

BUTLER COUNTY SHERIFF, et. al.,                                  REPORT AND
     Respondents.                                                RECOMMENDATION

         Petitioner, an Immigration and Customs Enforcement (ICE) detainee previously located

at the Butler County, Ohio Jail,1 filed a motion for leave to proceed without prepayment of fees

in connection with a petition for a writ of habeas corpus in this Court.2 (Doc. 1). On April 26,

2021, the undersigned issued a Deficiency Order. (Doc. 2). Petitioner was ordered, within thirty

(30) days, to pay the full filing fee of $5.00 or submit a completed Application and Affidavit By

Incarcerated Person to Proceed Without Prepayment of Fees form, including the “Certificate”

page (page 8 of the application and affidavit to proceed without prepayment of fees that is used

in this Court, completed and signed by the institutional cashier) showing the balance of his

prisoner account. Petitioner was advised that “failure to comply with this Order will result in the

dismissal of this action for want of prosecution.” (Id. at PageID 6).

         To date, more than thirty days after the April 26, 2021 Order, petitioner has failed to

comply with the Order of the Court.

         District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution “to manage their own affairs so as to achieve the orderly and expeditious disposition


1
 In response to the petition, respondent filed a return of writ indicating that petitioner “was released from the Butler
County Jail on March 23, 2021 to the custody of ICE.” (Doc. 4 at PageID 9). Petitioner has not provided the Court
with an updated address and a search on the ICE Online Detainee Locator System returned zero results. Viewed at
https://locator.ice.gov/odls/#/index.
2
 The petition was initially received by the Sixth Circuit Court of Appeals on March 10, 2021. (See Doc. 1-1 at
PageID 3). The petition was docketed in this Court April 21, 2021. (See id.).
of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-631 (1962). Failure of a party to respond to

an order of the Court warrants invocation of the Court’s inherent power in this federal habeas

corpus proceeding. See Fed. R. Civ. P. 41(b); see also Rule 11, Rules Governing Section 2254

Cases in the United States District Courts, 28 U.S.C. foll. § 2254.

       Accordingly, this case should be dismissed for petitioner’s failure to comply with the

Court’s April 26, 2021 Order. In re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       IT IS SO RECOMMENDED.



                                                      s/Stephanie K. Bowman
                                                     Stephanie K. Bowman
                                                     United States Magistrate Judge




                                                 2
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

AQEEL KADHIM AL BIDHANY,                              Case No. 1:21-cv-285
     Petitioner,
                                                      Barrett, J.
       v.                                             Bowman , M.J.

BUTLER COUNTY SHERIFF, et. al.,
     Respondents.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
